990 So. 2d 16 (2008)
Kevin INGRAM, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-222.
District Court of Appeal of Florida, Fifth District.
August 8, 2008.
Rehearing Denied September 9, 2008.
Kevin L. Ingram, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Ingram appeals from the summary denial of his Rule 3.850[1] motion for post-conviction relief. We affirm, without discussion, the summary denial of claims 1, 4, 6, 8, 9, 10 and 11. We reverse as to claims 2 and 5 because the transcript excerpts cited by the trial judge were not attached to the order. Lane v. State, 868 So. 2d 684 (Fla. 5th DCA 2004). On remand, the trial court shall either attach the pertinent portions of the record relating to these claims or conduct an evidentiary hearing. We also reverse as to claims 3 and 7 because Ingram was entitled to have the opportunity to correct his pleading deficiencies.[2]Spera v. State, 971 So. 2d 754 (Fla.2007).
*17 AFFIRMED in part; REVERSED in part; REMANDED.
GRIFFIN, LAWSON and EVANDER, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.
[2]  As to claim 7, the trial court also failed to attach the cited transcript excerpts.